Citation Nr: 0005343	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1992 for the grant of Dependency Indemnity Compensation (DIC) 
to the appellant.  


REPRESENTATION

Appellant represented by:	George G. Olsen, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service during World War II.  He died 
in September 1958.  The appellant is the unremarried widow of 
the deceased veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which reopened a previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death, and granted the claim, effective January 24, 
1992.  The RO assigned an effective date of January 24, 1992, 
for an award of DIC benefits to the appellant.


FINDINGS OF FACT

1.  The Board decisions of February 1960, November 1973, 
September 1984, February 1986, August 1990, and August 1992, 
which denied entitlement to service connection for the cause 
of the veteran's death, are final.

2.  The appellant submitted evidence on January 24, 1992, 
that reopened a claim for service connection for the cause of 
the veteran's death.


CONCLUSION OF LAW

An effective date prior to January 24, 1992 is not warranted 
for an award of DIC benefits resulting from a claim of 
entitlement to service connection for the cause of the 
veteran's death reopened on January 24, 1992.  38 U.S.C.A. §§ 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.105, 3.312, 3.155, 
3.156, 3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board is satisfied that all relevant facts 
have been properly and sufficiently developed and that no 
further assistance to the appellant is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

The appellant contends that she is entitled to retroactive 
DIC benefits as of October 1, 1959, when she first filed a 
claim of entitlement to service connection for the cause of 
the veteran's death.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

Where a claim is disallowed by the Board, that decision is 
final and the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  New and material evidence must be submitted 
to reopen the claim.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a).

For purposes of VA adjudication, a claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1 (p) (1999).  An 
informal claim is further defined in the regulations.  38 
C.F.R. § 3.155 (a) (1999) holds that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.

The veteran died on September [redacted], 1958.  The cause 
of death is shown by the death certificate to have been 
arteriosclerotic cardiovascular disease with coronary 
occlusion.  At the time of the veteran's death, service 
connection was in effect for pes planus and pain in the 
chest, each evaluated as noncompensable.  Following the 
veteran's death, the agency of original jurisdiction granted 
service connection for Marie-Stumpell's disease.  

Although the veteran's claims file was lost in 1986, 
reconstruction of the procedural history regarding the 
appellant's pursuit of her claim has been made.  By a claim 
ostensibly filed in October 1959, the appellant sought 
benefits, including DIC, following her husband's death.  
Board decisions on the issue of entitlement to service 
connection for cause of the veteran's death were issued in 
February 1960, November 1973, September 1984, February 1986 
(Reconsideration Decision), and August 1990.  Those decisions 
constituted final decisions on the merits.

In a letter dated January 24, 1992, and received on January 
30, 1992, the appellant's attorney applied to the Board for 
reconsideration of the August 1990 Board decision.  In 
support of that application for reconsideration, the 
appellant's attorney submitted numerous articles from medical 
journals that were annexed to a "Memorandum in Support of 
Motion for Reconsideration".  In August 1992, the Deputy 
Vice Chairman of the Board issued a denial of the appellant's 
motion for reconsideration.  The appellant appealed that 
denial to the Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) (hereinafter Court), but 
subsequently moved to withdraw the appeal.  The appeal was 
dismissed by Order of the Court dated in May 1993, and the 
Board's August 1992 denial of the appellant's motion for 
reconsideration became final.    

Thereafter, the appellant attempted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  In June 1994, the appellant's attorney 
submitted a statement to the RO in support of that claim.  
New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Hodge v. West, No. 98-7017 
(Fed. Cir. Sept. 16, 1998); Glynn v. Brown, 6 Vet. App. 523, 
528-29 (1994).  

In October 1995, the RO requested a medical opinion from the 
VA Medical Center (VAMC) as to the cause of the veteran's 
death, including its relationship to service.  In response to 
that request, a December 1995 VAMC medical opinion concluded 
that the veteran's medication for his service-connected 
disease likely did contribute to his early death, but that a 
more definite relationship could not be established with the 
information in hand.  

In a January 1996 rating decision, the RO reopened the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death, and granted the claim, 
on the basis of reasonable doubt being resolved in favor of 
the appellant.  The RO established January 24, 1992, as the 
effective date for that grant of service connection based 
upon a finding of that to be the date that the informal 
reopened claim was received.  The RO accordingly assigned an 
effective date of January 24, 1992, for an award of DIC 
benefits to the appellant.

The appellant contends that she should be entitled to 
benefits from the October 1959 date on which she filed her 
original claim for death benefits.  However, in the absence 
of clear and unmistakable error, the Board's 1960, 1973, 
1984, 1986, and 1990 decisions remain final.  All prior 
decisions of the RO were subsumed by those Board decisions.  
The Board must look to that portion of the effective date law 
applicable to reopened claims.

As noted previously, the effective date for entitlement to 
DIC benefits as the result of a reopened claim of entitlement 
to service connection for the cause of the veteran's death 
can be no earlier than the date the request to reopen the 
claim was filed.  38 U.S.C.A. § 5110(a).  There is no 
provision in either the statute or the regulations that 
allows for establishing any earlier date based on a reopened 
claim unless a clear and unmistakable error was committed in 
a prior decision, or unless the new and material evidence 
resulted from correction of military records.  38 U.S.C.A. § 
5110(i); 38 C.F.R. § 3.105.  The provision regarding 
correction of military records is not applicable in this 
case, as there is no evidence that such correction had been 
requested or granted.  With respect to claims of clear and 
unmistakable error in prior decisions, it is again emphasized 
that all prior RO decisions were subsumed by subsequent 
decisions of the Board, and that claims of clear and 
unmistakable error in a Board decision must be brought in 
accordance with the requirements for the advancement of such 
a motion under the provisions of 38 C.F.R. § 1404 (1999).  

The Board is bound in its decisions by VA regulations. 38 
U.S.C.A. § 7104.  The applicable law in effect in this area 
is, as noted above, very clear and specific, and it remains 
the responsibility of the Board to apply the law as written.  

Board decisions on the issue of entitlement to service 
connection for cause of the veteran's death of 1960, 1973, 
1984, 1986 and 1990 constituted final decisions on the 
merits.  The Board's August 1992 denial of the appellant's 
motion for reconsideration also became final. 

The appellant's next request to reopen her previously denied 
claim that had become final was received on June 6, 1994.  
The RO, however, construed the appellant's submission of 
evidence dated on January 24, 1992 (in conjunction with her 
motion for the Board's reconsideration), as an informal claim 
to reopen the previously denied claim for service connection 
for the cause of the veteran's death.  As noted, the 
effective date for entitlement to DIC benefits as the result 
of a reopened claim of entitlement to service connection for 
the cause of the veteran's death can be no earlier than the 
date the request to reopen the claim was filed.  38 U.S.C.A. 
§ 5110(a).  It is regrettable that the medical evidence which 
assisted the appellant to establish her claim in January 1996 
was not of record at the time of the earlier decisions in 
question.  However, this is not a basis for avoiding the 
finality which attached to the prior Board decisions.  Under 
the circumstances, the record affords no basis for payment of 
DIC benefits prior to January 24, 1992, the date of receipt 
of the request to reopen a previously denied claim that had 
become final. 38 U.S.C.A. § 5110(a).  




ORDER

An effective date prior to January 24, 1992, for DIC benefits 
based on a claim of service connection for the veteran's 
death reopened on that date is not warranted.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

